Citation Nr: 1110702	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  97-32 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic left shoulder disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from October 2, 1974, to November 17, 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a June 1991 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied service connection for residuals of chronic left shoulder dislocation.

By way of procedural background, the Board notes that, in May 1992, following the issuance of the June 1991 rating decision, the Veteran submitted a written statement requesting that his claim for service connection for left shoulder disability be reopened.  In a rating decision dated January 1997, the RO denied the claim on the basis that new and material evidence had not been submitted to reopen the previously denied claim.  The Veteran subsequently submitted a timely Notice of Disagreement (NOD) and substantive appeal (on VA Form 9) and requested a hearing before a Veterans Law Judge.

In December 1998, the Veteran testified before the undersigned Acting Veterans Law Judge at a videoconference hearing regarding his request to reopen his previously denied claim of service connection for chronic left shoulder dislocation. A transcript is of record.

Thereafter, in an April 1999 decision, the Board determined that new and material evidence had not been submitted to reopen the Veteran's claim for service connection for chronic left shoulder dislocation.  The Board also determined that new and material evidence had not been submitted to reopen previously denied claims for service connection for pancreatitis, kidney stones, hemorrhoids, and stomach ulcers.

The Veteran appealed the Board's April 1999 decision to the U.S. Court of Appeals for Veterans Claims (Court). In that litigation, the VA Office of General Counsel and the Veteran's representative filed a December 1999 Joint Motion, requesting that the Court vacate that portion of the Board's April 1999 decision which had denied service connection for chronic left shoulder dislocation.  The Joint Motion stated that the Board had erred in finding that the June 1991 rating decision, which denied service connection for chronic left shoulder dislocation, was final.  The motion further indicated that the May 1992 written statement from the veteran had constituted a timely NOD as to the June 1991 rating decision.  The Court approved that Joint Motion by a December 1999 Order.  It was, therefore, determined that the Board's April 1999 decision should be vacated and that the claim for service connection for a chronic left shoulder dislocation should be remanded for adjudication on the merits. It was also determined that the case should then be returned to the RO for a Statement of the Case (SOC) to be issued addressing the claim.  A copy of the December 1999 Court Order is associated with the claims file.  The judicial appeal as to the remaining issues was dismissed.

In a March 2000 letter, the Board advised the Veteran's attorney that the case had been returned from the Court, and that the Veteran would be provided a period of 90 days in which to submit any additional evidence or argument in support of his claim.  In a March 2000 written response, the Veteran's attorney requested that the case be returned to the RO for further development and adjudication.

In June 2000, the Board remanded this case to the RO for additional evidentiary development.  The Board instructed the RO to assist in obtaining any additional evidence identified by the Veteran and to adjudicate the issue of entitlement to service connection for chronic left shoulder dislocation.  The Board advised the RO that if the benefits sought were not granted, an SOC should be issued and the appellant should be provided the opportunity to perfect an appeal as to that issue.

Thereafter, in January 2001, the RO issued an SOC in which it denied service connection for a chronic left shoulder disability.  Although that document was incorrectly labeled as a Supplemental Statement of the Case (SSOC), a letter attached to it correctly identified the document as an SOC and advised the Veteran that, if he wished to continue his appeal, he should complete and file the enclosed VA Form 9 or its equivalent.  In a February 2001 letter, the Veteran's attorney set forth additional argument in support of the claim.  The attorney specifically argued that the January 2001 SOC was more appropriately characterized as an SSOC, instead of an SOC, because this matter had already been before the Board and the Court on appeal.  However, as noted above, the Joint Motion specifically instructed the Board to remand the Veteran's claim to the RO for the issuance of an SOC.  That instruction is consistent with the Joint Motion's finding that the appeal had been pending since the May 1992 NOD, and that the merits of the claim had not yet been addressed by the RO in an SOC.  In essence, the issue of whether new and material evidence had been submitted to reopen the claim, previously perfected for appeal, was rendered moot by the action of the Court.

Because the December 1999 Court Order granting the Joint Motion for Remand constitutes a mandate of the Court, the instructions contained in the Joint Motion must be complied with, under Rule 41(b) of the Court's Rules of Practice and Procedure, as the law of the case.  Accordingly, the Board finds that the RO was correct in characterizing the January 2001 document as an SOC, instead of an SSOC, and that the RO was also correct in requiring the Veteran to submit a timely substantive appeal.  In any event, the Board finds the February 2001 statement constituted a valid and timely substantive appeal, in lieu of a VA Form 9, and the February 2001 statement was accepted as such.  Therefore, the issue of service connection for chronic left shoulder disability is properly placed before the Board on appeal.

In a July 2002 decision, the Board denied the Veteran's claim.  The Veteran appealed that decision to the Court.  In that litigation, a Joint Motion for Remand was filed by the VA General Counsel and the appellant, averring that a remand was required due to changes in procedural law by the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  In an Order dated June 2003, the Court vacated the Board's decision and remanded the matter, pursuant to the Joint Motion.  A copy of the Court Order is associated with the claims file.

In September 2003, the Board remanded the Veteran's claim in order for the RO to ensure that all notification and development action required by the VCAA be completed.  In March 2004, the RO sent the veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The appeal was subsequently re-certified to the Board for appellate consideration and, in an April 2005 decision, the Board denied the Veteran's claim.

As before, the Veteran appealed the Board's April 2005 decision to the Court.  In that litigation, a Joint Motion for Remand was filed by the VA General Counsel and the appellant, averring that a remand was required because of perceived deficiencies in the Board's analysis.  In an Order dated November 2006, the Court vacated the Board's April 2005 decision and remanded the matter, pursuant to the Joint Motion. A copy of that Court Order is associated with the claims file.

In a November 2006 letter, the Board informed the Veteran that his attorney had advised VA that she was retiring and, therefore, VA could no longer recognize her as his representative.  The Board informed the Veteran of his various options with regard to choosing a representative and requested that he identify which option he chose to take.  Later that month, the Board received a response from a private attorney indicating that she would be representing the veteran, in addition to a VA From 21-22a from the Veteran indicating that he would be representing himself.  The Board requested that the Veteran clarify whether he was being represented by his attorney or he was representing himself.  In December 2006, the Veteran submitted a response indicating that he wanted to be represented by his attorney.

In December 2006, the Board sent that then-authorized representative attorney a letter informing her that the claim had been returned from the Court, and that the Veteran would be afforded 90 days in which to submit any additional evidence or argument in support of his claim.  In a March 2007 response, the attorney requested that the case be remanded for the Veteran to be afforded a VA examination.

In April 2007, the Board remanded the case to the RO for a VA examination.  He was afforded a VA examination in June 2007 and, after a June 2007 SSOC was issued, his appeal was again certified to the Board.  In a December 2007 decision, the Board denied the claim of service connection for a chronic left shoulder disability.  In due course, the Veteran appealed the Board's December 2007 decision to the Court.  In that litigation, a Joint Motion for Remand was again filed by the VA General Counsel and the appellant, averring that a remand was required because the Board had failed to address evidence which was in the Board's constructive possession but had not yet been associated with the claims file.  In an Order dated September 2008, the Court vacated the Board's December 2007 decision and remanded the matter, pursuant to the Joint Motion.  A copy of the Court Order is associated with the claims file.

Consistent with the September 2008 Joint Motion and Court Order, the Board in January 2009 again remanded the claim.  The Board thereafter in April 2010 remanded the case again for additional efforts to secure service records in furtherance of the Veteran's claim (as potential Federally held evidence deemed to be in constructive possession of the Board).  The case now returns to the Board for further review.

The Board notes that the Veteran is unrepresented in the present appeal following the Veteran's most recent authorized representative in August 2010 submitting a written withdrawal from representation of the Veteran.  The Veteran was duly notified of this withdrawal of representation by a September 2010 letter, and was afforded the opportunity to appoint new representation.  The Veteran has failed to do so.  


FINDINGS OF FACT

1.  There is no evidence which is both competent and credible supporting an injury to the left shoulder in service or a left shoulder disability in service or a causal link between service and a current left shoulder disability.  

2.  The Veteran had less than 90 days of active service.  


CONCLUSION OF LAW

A left shoulder disability was not incurred in or aggravated by active service.   38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative (if any) of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Currently, if complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a SOC or SSOC.  However, in this case, as VCAA notice was not mandated at the time of the initial rating decision in June 1991, the RO did not err in not providing such notice, but the veteran does have the right to VCAA content-complying notice and proper subsequent VA process.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additionally, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed herein, has the Board identified any. 

VA has fulfilled the above requirements in this case for the claim for service connection for a left shoulder disability.  VCAA notice letters were issued in March 2001 and March 2004, and the Veteran was afforded additional development notice letters respective to development pursuant to the Board's remands following Joint Motions for Remand, as detailed in the Introduction, above.  The VCAA letters, taken together with other notice and development letters of record and the past issued SOC and SSOCs, informed the Veteran of the notice and duty-to-assist provisions of the VCAA, of the bases of review, and of the information and evidence necessary to substantiate the claim.  He was also thereby told that it was ultimately his responsibility to see that pertinent evidence not in Federal possession is obtained.  All this notice and development assistance transpired prior to the most recent adjudication of the claim by SSOC in December 2010.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connected benefits, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The Veteran was afforded a Dingess-type notice in a September 2007 letter.  To whatever extent such Dingess-type notice may have been deficient in this case, such deficiency is harmless and moot because the claim for service connection for a left shoulder disability is herein denied.

The VCAA and other notice letters also requested that the Veteran advise of any VA and private medical sources of evidence pertinent to his claim, and that he provide necessary authorization to obtain those records.  They also requested evidence and information about treatment after service, in support of the claim.  The Veteran informed of VA and private treatment records, and these as well as available service treatment and examination records and service personnel records were obtained and associated with the claims file.  

The Board must also address the question of possible missing service treatment records.  The RO requested service treatment records from the National Personnel Records Center (NPRC) in May 1997, and received a July 1997 reply providing medical records held by the NPRC, but also informing that other medical records were furnished to the RO in May 1985.  There are no records from this reported 1985 request contained within the claims file, and for that matter there is no claims folder dated from 1985 contained within the claims file.  Where, as here, service treatment records are potentially lost or missing, through no fault of the Veteran, VA has a heightened obligation to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)). The Board finds that all indicated reasonable alternative avenues of assistance and development of the claim have been pursued, and that the heightened duty to assist as a result of lost service treatment records has accordingly been satisfied.  This heightened duty included an obligation to search for alternative records which support the Veteran's case.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Smith v. Derwinski, 2 Vet. App. 147 (1992); 38 C.F.R. § 3.303(a) (2010).  This evidence may be private medical records showing treatment of the claimed disability, fellow service personnel statements, personal testimony, etc.  The evidence also may be statements provided by accredited military experts.  As discussed supra, exhaustive development has already been undertaken including following multiple Court Orders and Joint Motions for Remand.  

The Veteran was duly informed of the potentially lost records including by the Board's April 2007 Remand.  Potential avenues of substitute records were explored, including requests directed to the NRPC and other appropriate sources for service medical and personnel records.  Service personnel records were obtained and associated with the claims file.  This development also included a request to obtain VA records of treatment proximate to service as alleged by the Veteran.  This treatment was alleged to have occurred at the Durham, North Carolina, VA Medical Center (VAMC) approximately two years following the Veteran's asserted left shoulder injury in service.  However, the request to this VA facility did not yield records of treatment proximate to service, as detailed infra.  The Board has duly considered potential for corroboration of the Veteran's asserted in-service injury and treatment.  However, the Veteran has not indicated any potential means of corroboration of his narrative of injury in service or shoulder disability in service.  Service personnel records were obtained and associated with the claims file in August 2010, but these ultimately hurt instead of helping the Veteran's claim by contradicting the Veteran's narrative details regarding the reason for his service separation, as discussed infra.  Additionally, because the Board has herein determined that the Veteran's narrative of in-service injury to the shoulder and of persistence of left shoulder disability is wholly lacking in credibility, the Board finds no reasonable possibility that additional efforts at evidentiary development would prove fruitful.   In the discussion that follows, the Board has exhaustively explained the reasons and bases for its determination and has considered the benefit of the doubt rule to the extent reasonably applicable, and the Board accordingly concludes that these heightened duties associated with the potentially lost service records have been satisfied herein.  

The Veteran was appropriately informed, including by the appealed rating decision and by a SOC and SSOCs, of records obtained, and, by implication, of records not obtained.  He was also adequately informed of the importance of obtaining all relevant records, and of his ultimate responsibility to see that records are obtained in furtherance of his claim.

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when a veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the veteran indicates that the claimed disability or symptoms may be associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the Veteran was afforded VA examinations addressing the medical questions underlying the Veteran's claim for service connection for a left shoulder disability in April 2001 and June 2007.  The Board finds that these VA examinations, taken together with the balance of the evidence of record, including VA treatment records, private medical records, and service treatment and personnel records, are adequate for the Board's adjudication of the appealed claim for service connection for a left shoulder disability.  See 38 C.F.R. §§ 4.1, 4.2; Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (stating that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant as to why one will not or cannot be provided).  As discussed infra, the most recent examination in June 2007 considered the available records from service as well as post-service records of treatment for left shoulder disability, and also reviewed historical records of x-rays and CT scans post-service to ascertain the likelihood of a current left shoulder disability being causally related to service.  The Board has herein found there to be no credible evidence of either disability or injury to the left shoulder or a related event in service, and hence no VA examination should have been required in this case, notwithstanding the private medical opinions provided by the Veteran which relied upon the Veteran's narrative of injury and disability of the left shoulder in service (discussed infra).  38 C.F.R. § 3.159(c)(4); McLendon.  Nonetheless, the Board also finds that the requirements of VA examination are fulfilled in this case, meeting Barr requirements for adequacy.  The June 2007 examination provided a clear opinion that the left shoulder disability was not at least as likely as not related to the Veteran's service, and provided an analysis and reasons for the determination clear enough to inform what counter -argument may be required and what evidence may be needed to support that counter-argument.  The examiner informed that the opinion was based on the absence of corroboration of the Veteran's asserted narrative of in-service injury and the absence of corroboration of any of the Veteran's asserted numerous dislocations of the shoulder.  In essence, the examiner arrived at a conclusion not very dissimilar to that arrived at by the Board herein.  In the examiner's view, the Veteran's narrative of injury to the left shoulder in service and recurrent disability thereafter is simply not supported anywhere in the balance of the record, and hence it is more likely than not that the Veteran has no current residuals of any such alleged in-service injury or disability.  

There is no rule in VA law that a medical opinion must be divorced from reason beyond the strict bounds of medical knowledge, and it appears that here the June 2007 examiner exercised reason in concluding that had the Veteran's in-service injury and residual disability actual been the case, this would have been supported somewhere in the historical medical record or other historical records proximate to service, and in the absence of any such historical corroboration, current disability related to the Veteran's asserted injury and disability in service was unlikely.  The Board will not here find the June 2007 examiner's examination report and opinion deficient where the examiner has reviewed the record and made clear his reliance on the evidence and the exercise of reason and sound judgment to arrive at his above-described medical conclusions.  

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim adjudicated herein. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

Any VA development assistance duty under the VCAA to seek to obtain indicated pertinent records has been fulfilled.  The Veteran has not presented any avenues of evidentiary development presenting a reasonable possibility of furthering the claim which the RO has not pursued by query.  Hence, the case presents no reasonable possibility that additional evidentiary requests would further the claim being decided herein.  38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159.

The Veteran addressed his claim by statements and testimony, including at his hearing before the undersigned.  There has been no expressed indication that the Veteran desires a further opportunity to address his claim adjudicated herein.

The Board must also consider whether the requirements of prior Board remands, including in fulfillment of instructions of prior Joint Motions for Remand, as noted in the Introduction, supra, have been fulfilled in this case.  The RO appropriately contacted the Veteran and his then representative and afforded them development notice, and the RO undertook indicated development, all in substantial compliance with the Board's June 2000 remand.  The RO also completed VCAA notice and indicated in substantial compliance with the Board's September 2003 remand.  The RO afforded the Veteran an additional VA examination followed by RO readjudication of the claim, all in substantial compliance with the Board's April 2007 remand.  The RO undertook additional service records development, including requesting from the National Personnel Records Center (NPRC) and any other appropriate sources any records of treatment of the Veteran while stationed at Paris Island, South Carolina, during the Veteran's period of service, and the RO thereafter completed of indicated development, followed by RO readjudication of the claim (most recently by a December 2010 SSOC), all in substantial compliance with the Board's January 2009 remand.  The Board finds that all these prior Board remands have been substantially fulfilled, and that the requirements of the Joint Motions in the course of the present case have also been fulfilled.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In summary, in this case, with regard to the service connection claim herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claim at issue on appeal.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claim on appeal herein adjudicated have been accomplished.

II.  Claim for Service Connection for a Left Shoulder Disability

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  To establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status generally do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology").

Because the Veteran did not have 90 days of active service, service connection for certain diseases, including arthritis, on a first-year-post-service presumptive basis is not for application in this case.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).
 
The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran has asserted that service connection is warranted for a chronic left shoulder disability because his left shoulder was initially injured during service.  He has specifically stated that while he was in basic Marine Corps training at Parris Island, South Carolina, his drill sergeant asked him to assist in demonstrating how a pugil stick is used.  He asserted that the drill sergeant hit him with the stick in the anterior portion of his left shoulder, which caused his shoulder to dislocate.

The Veteran testified that his captain told him to go to the hospital and, although hospital personnel did not put his shoulder back in place, they told him he would have chronic problems with his shoulder.  He testified that he put his shoulder back in place himself by rolling around on the ground, but he was unable to complete basic training and was subsequently discharged from service.  

The Veteran has provided varying accounts of the alleged in-service dislocation and in-service treatment for the condition.  In contrast to his rolling-around-on-the-ground narrative in hearing testimony, at his June 2007 VA examination for compensation purposes the Veteran asserted that the shoulder was reduced in the hospital following the pugil stick incident.  This clearly contradicts the Veteran's narrative testimony, as there is no likelihood that the Veteran was afforded treatment in the hospital for his asserted dislocated shoulder by instruction to roll around on the ground.  On that basis alone, the Board finds the Veteran's left shoulder disability claim to be unsupported by the Veteran's assertions of such injury, based on loss of credibility by these contradictory statements.  Caluza.  

The record provides further support for absence of credibility in the Veteran's assertions of in-service injury, with additional inconsistence between the Veteran's assertion of the basis for his separation from service and the basis for separation as clearly documented in service records.  At his December 1998 hearing before the undersigned Acting Veterans Law Judge, the Veteran testified to his understanding that he was discharged from service because "they said dislocated [...] my shoulder." (hearing transcript, p. 8)  In contrast, service personnel  records clearly document the Veteran's discharge from service due to "ineptness," with the Veteran noted to have failed every military academic test given, with great difficulty demonstrated reading simple, common words, and with inability to read any word longer than five letters.  Service personnel records reflect that the Veteran was recommended for separation within a month of entry into service based on learning incapacity during basic training.  In the course of investigation prior to the Veteran's discharge he admitted that he could not read, and efforts in service to improve the Veteran's functional literacy proved fruitless.  The service personnel records clearly document this basis of unsuitability for service, and provide no mention of any shoulder difficulty.  The Veteran was certainly well aware of his illiteracy as a basis of his service discharge, rather than any difficulty with his shoulder, because the investigation conducted during which he admitted to his illiteracy led to his service discharge.  The Veteran's testimony to the contrary is sufficient to extinguish any lingering credibility of the Veteran with regard to his assertions of in-service injury to the left shoulder and of chronic or recurrent disability of the shoulder since that time.  Caluza.  The Board will thus only accept in furtherance of the claim independently supported evidence as evidence supportive of any in-service left shoulder injury or disability or any left shoulder disability proximate to service or continuing from service.   The absence of any such independent evidence of in-service injury or in-service disability of the left shoulder or proximate-to-service left shoulder disability - to support incurrence or aggravation in service or other causal link to service or continuity of symptoms from service - is ultimately fatal to the Veteran's claim.  38 C.F.R. § 3.303.  

As discussed supra, some of the veteran's service treatment records may have been lost with loss of the claims file and the file being rebuilt in 1990.  However, this does not detract from the inconsistence of the Veteran's statements as discussed supra or the resulting loss of credibility in the Veteran's statements.  The inconsistencies serve to undermine the Veteran's credibility vis-à-vis  his assertions of in-service left shoulder injury or dislocation, regardless of the possibility that some service treatment records may be lost to the record.  Available service treatment records are negative for any complaints, treatment, or findings related to a left shoulder dislocation or any other left shoulder disability.

The first post-service evidence of left shoulder disability is an April 1990 VA treatment record documenting a complaint of left shoulder pain.  A May 1990 VA outpatient treatment record reflects that he complained of left shoulder instability and gave a history of a left shoulder injury which had occurred in service.  The Veteran then reported that his left shoulder had "come out" multiple times when he worked or exercised, and that he was able to put it back in place.  The assessment was possible post-shoulder subluxation.  The CT arthrogram revealed a normal left shoulder, with no evidence of fracture or rotator cuff injury.

Subsequent VA outpatient treatment records show continued complaints of left shoulder pain and dislocations.  These include VA outpatient treatment records dated April 1990 to October 1992, January to February 1997, and January 1999 to January 2001.  Upon treatment in January 1997, the Veteran reported that his left shoulder had been dislocated the night before.  He then reported that he had had problems with his left shoulder since 1985, but also reported of the alleged incident involving a drill sergeant's demonstration of a pugil stick in service and said his shoulder had been dislocated in approximately 1974 or 1975.  A January 1997 X-ray showed mild degenerative changes in the shoulder.

The veteran was afforded a VA examination for compensation purposes in April 2001 to address the nature and etiology of any left shoulder disability as related to service.  He reported a history including an account of in-service left shoulder dislocation caused by his drill sergeant.  The physician examined the veteran and reviewed the claims file.  The physician noted that he was unable to find any reference to a shoulder injury or abnormality in the service treatment records.  He also reviewed pertinent aspects of the post-service medical records.

The April 2001 VA examiner did not provide a specific opinion addressing the likelihood that the Veteran's current left shoulder disability was related to his military service.  The examination and its findings are nonetheless pertinent and probative.  The VA examiner stated that he had no reason to doubt the veteran's report that pressure was exerted on his chest and left shoulder during service.  However, he noted that he nonetheless found no reason to accept the Veteran's assertion that the force exerted on the veteran's left shoulder actually resulted in shoulder dislocation.  Rather, the examiner noted the documented VA treatment history, as reviewed supra, but observed that the record as a whole contained no documentation of X-ray evidence, physical findings, or medical care confirming any dislocation of the shoulder in service.

The April 2001 VA examiner noted that while the January 1997 X-ray showed mild degenerative arthritis changes in the left shoulder and these findings could be consistent with prior shoulder dislocation, these findings were not diagnostic of a prior dislocation.  In this context, the April 2001 VA examiner noted that X-rays taken of the veteran's cervical spine on the same day also showed degenerative changes, which suggested that the left shoulder degenerative changes could be part of a constitutional process rather than the result of localized trauma to the shoulder.  The April 2001 VA examiner also stated that a common sequela of recurrent shoulder dislocation is development of Hill-Sachs lesions, which were circular areas of demineralization on the humeral head observable on X-rays.  The examiner observed that Hill-Sach lesions were not shown on x-rays of the Veteran's left shoulder.

In support of his claim, the Veteran submitted an October 2001 statement from private physician R. relating the Veteran's current left shoulder condition to his military service.   Dr. R stated that he reviewed the Veteran's records and rendered a diagnosis that the Veteran has been suffering from chronic impingement syndrome with recurrent chronic supraspinatus tendonitis, probably associated with some mild adhesive capsulitis and possibly a small rotator cuff tear.  Dr. R stated that these diagnoses would be consistent with a left shoulder injury sustained by the Veteran in October or November 1974, and that it was likely that the left shoulder has been in a chronically recurrent state since that time.  Dr. R also stated that he did not necessarily agree with the April 2001 VA examiner's opinion that the presence of degenerative changes in the cervical spine would indicate that any degenerative changes in the shoulder were the result of natural aging processes.  Dr. R stated, instead, that the cervical and left shoulder degenerative processes could be distinct from one another.

The Veteran has also submitted a report of a September 2004 physical examination conducted by private physician Dr. E.  Dr. E noted the Veteran's history of complaints of left shoulder pain, disability, subluxation, and dislocation for over 30 years, as well as the veteran's reported medical history.  The examiner noted the Veteran's report of in-service shoulder dislocation, with the Veteran reportedly taken to a clinic following the injury, where he was put in a sling for two weeks. The Veteran then reported separation from service shortly thereafter and two years later being treated at the VA Hospital in Durham, North Carolina, where he was given a shot in his shoulder and X-rays and an arthrogram were performed.  

Dr. E reported the Veteran's current symptoms and examined him.  X-rays showed irregularity in the anterior glenoid labrum.  The impression was chronic subluxation, dislocation, left shoulder, probable glenoid labrum tear and anterior instability, chronic impingement syndrome with probably adhesive capsulitis and probably partial or complete rotator cuff tear.  Dr. E expressed a belief that the Veteran sustained an injury while in the Marines in 1974, with that injury precipitating his current condition.  In support of this opinion, Dr. E noted that there was objective clinical evidence both in the history and physical examination of chronic shoulder pathology.  Dr. E also stated that he reviewed the letter from Dr. R, and he agreed with his diagnosis and conclusion that the Veteran's left shoulder disability was secondary to his injury in October or November 1974 in the Marine Corps.  Dr. E further stated that it was possible that degenerative changes in the spine would indicate a degenerative change in the shoulder, but it was also commonly accepted that the two could be distinct and not necessarily concurrent.

The Board has carefully considered the opinions submitted by doctors R and E, but the Board notes that both these opinions are dependent on the Veteran's report of injury to the shoulder in service and of disability or difficulty with the shoulder continuing or recurring from the time of that injury.  These physicians had no independent evidence of such injury or of disability in service or for years post service, but rather relied upon the report of the Veteran, including his report, also uncorroborated by documentary evidence, of treatment at a Durham VA hospital two years following the initial injury.  

The RO in March 1991 had specifically requested from the VA Medical Center (VAMC) in Durham, North Carolina, all hospital summaries dated from 1974 to 1985, and in response the VAMC informed that they had sent the entire medical record, which consisted of outpatient notes dated from July 1988 through December 1989.  As already noted, the obtained medical records reflect the first documented treatment for the left shoulder was at a VA facility in April 1990.  

Ultimately, because the Board does not accept for evidentiary purposes, based on lack of credibility, the Veteran's accounts either of injury and disability of the left shoulder in service or of persistence of disability of the left shoulder from service, the Board also rejects as non-probative the two private physicians' opinions dependent on that non-credible self-reported history of left shoulder injury and disability from service.  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Hence, a medical opinion greatly dependent upon non-credible evidence, as these private nexus opinions are, renders these opinions non-credible and hence not supportive of the Veteran's claim.  

The Board remanded the case in April 2007 based on a Joint Motion finding some potential deficiency in the record based on the failure of the April 2001 VA examiner to review and discuss x-ray or MRI reports and their potential relevance to the question of etiology as related to service.  The Board in its remand noted in particular an April 2001 MRI report which showed left shoulder impingement with acromioclavicular osteophytes and tendonitis of the supraspinatus tendon.  The Board also then noted a January 1997 x-ray report showing degenerative changes in the left shoulder, and an April 2001 x-ray report with a finding of no significant bony or joint abnormalities.  The Board accordingly requested an examination to address questions of left shoulder disability etiology including as potentially related to service, with due consideration of any relevance  of these x-rays and MRIs.  

A further VA examination for compensation purposes was accordingly obtained in June 2007.  The examiner noted the Veteran's self-reported history including of injury to the left shoulder in a pugil stick demonstration during basic training.  (The Board notes that the examiner potentially erroneously stated in the examination report that this was reported to be a "pungee stick" demonstration.  It is possible that the Veteran himself used the term 'pungee' in his narrative rather than 'pugil', or the examiner may have made the error, but the Board does not consider this difference material to the present adjudication, particularly since the Board herein entirely discounts the Veteran's narrative of in-service injury, regardless of whether a pugil stick or a  pungee stick was used).  The examiner noted that the Veteran's narrative was unsupported by any documentation in service treatment records of the reported incident involving injury to the shoulder.  The examiner also noted post-service x-ray and MRI findings, and noted VA treatment records first documenting treatment for the shoulder in the 1988 through 1990 interval.  The examiner also found no shoulder instability upon his June 2007 examination, though there was some pain on extremes of ranges of motion.  The examiner did note, however, that the Veteran's report of dislocation upon certain sexual positions and when doing push-ups "would correlate very well with a posterior shoulder dislocation."  The examiner also noted VA treatment records in the 1990s stating the presence of posterior shoulder instability.  The examiner noted x-ray and MRI findings including of glenohumeral joint degenerative changes and acromioclavicular  osteophytes, which the examiner found consistent with the normal aging process.  The examiner also noted a normal CT arthrogram in 1990, a 1997 x-ray showing mild degenerative changes of the glenohumeral joint, 2001 x-rays with findings no bone or joint abnormality of the shoulder, and a 2001 MRI finding of impingement by an acromioclavicular joint osteophyte.  

The April 2007 VA examiner ultimately concluded - based on the absence of corroboration of self-reported in-service injury or disability in service records or elsewhere, based on x-ray and MRI findings that could be due to the normal aging process, and based on the absence of any "truly documented" shoulder dislocations in the claims files - that it was not at least as likely as not ("less likely than not") that a current left shoulder disability was related to service.  

The Board notes that the April 2007 VA examiner's conclusions are reinforcing of the conclusion that the injury or disability of the shoulder in service or proximate to service is not supported in this case both because the Veteran's narratives are here found to be not credible and because the claims file as a whole presents no independent corroboration of either injury or disability in service or of disability of the shoulder for years post service.  In the absence of credible evidence of injury or disability in service or for years post service, and in the absence of credible evidence of any causal link, on the basis of causation or aggravation, between service and a current left shoulder disability,  the preponderance of the evidence is against the claim for service connection for a left shoulder disability.  38 C.F.R. § 3.303.  

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A preponderance of the evidence describes a state of proof that persuades one that a point in question is more probably so than not, and is not amenable to any mathematical formula. Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  Thus, if the Board is persuaded that it is more probable than not that a disability was not incurred in service, the claim must be denied.  Id.  If the evidence is in favor of the veteran, or if the determination is "too close to call," the "tie goes to the runner," and the veteran prevails.  Id.  

In this case, because the preponderance of the evidence is against the claim the benefit of the doubt doctrine does not apply.  Gilbert.  To explain further, the Board has herein found no credible evidence of injury or disability of the left shoulder in service or for years post service or of any causal link to service, and hence two elements to support a claim for service connection are without any credible evidentiary support in this case.   38 C.F.R. § 3.303; Hickson; Pond; Degmetich.  The evidence thus is exceedingly far from approaching the equipoise status required for applicability of the benefit of the doubt doctrine.  38 U.S.C.A. § 5107(a); Gilbert.  

ORDER

Service connection for a left shoulder disability is denied.


____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


